Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 1 of 10 Page ID #901
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICKEY MASON,
 #R04326,

                      Plaintiff,

 v.                                          Case No. 19-cv-01375-NJR

 HEATHER CECIL, ROBERT REID,
 MARY WEAVER, ADAM PUCKETT,
 NICHOLAS PUCKETT, JOSHUA
 YOUNG, JOHN DOE 1, CODY PIPER,
 REX FITCH, SHAY ALLEN, KIMBERLY
 ULRICH, WILLIAM LOY, JOHN DOE 2,
 LACIE LIVINGSTON, DEEDEE
 BROOKHART, CHRISTOPHER
 WALTZ, RUSSELL GOINS, DANIEL
 DOWNEN, AMY BURLE, ROB
 JEFFREYS, and JOHN DOE 3,

                      Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Plaintiff Mickey Mason, an inmate of the Illinois Department of Corrections

currently incarcerated at Lawrence Correctional Center (“Lawrence”), filed this civil

rights action pursuant to 42 U.S.C. § 1983 alleging the deprivation of his constitutional

rights. (Doc. 10). Prior to filing the Complaint, Mason filed a motion for preliminary

injunction and/or temporary restraining order. (Doc. 7).

      The Court conducted a preliminary review of the Complaint, under 28 U.S.C.

§ 1915A, and issued a Merit Review Order, allowing Mason to proceed on the following

claims:




                                     Page 1 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 2 of 10 Page ID #902
     Count 1:     First Amendment access to courts claim against Cecil,
                  Jeffreys, Brookhart, Goins, Loy, Livingston, and Burle for the
                  mishandling Mason’s legal mail.

      Count 7:        Eighth Amendment claim of cruel and unusual punishment
                      against Reid, Brookhart, Jeffreys, Goins, Burle, Ulrich,
                      Downen, and Livingston for ongoing harassment against
                      Mason.

      Count 9:        Eighth Amendment claim of unconstitutional conditions of
                      confinement against John Doe 1, John Doe 2, and John Doe 3
                      for placing Mason in an unsanitary segregation cell from
                      August 10, 2019, to August 15, 2019.

      Count 13:       First Amendment claim of retaliation against Brookhart,
                      Goins, Cecil, Reid, Nicholas Puckett, Weaver, Adam Puckett,
                      Piper, Young, John Doe 1, John Doe 2, John Doe 3, Fitch, Allen,
                      Ulrich, Loy, Livingston, Waltz, Downen, Burle, and Jeffreys.

      Count 15:       First Amendment free speech claim against Cecil for
                      repeatedly mishandling Mason’s incoming and outgoing
                      mail.

(Doc. 14). The Court denied Mason’s request for a temporary restraining order and his

request for a preliminary injunction regarding his claims of interference with legal mail,

denial of access to courts, and medical treatment. The Court deferred ruling on the

preliminary injunction motion to the extent Mason was alleging ongoing retaliation,

sexual harassment, and harassment by staff at Lawrence, and Defendants were ordered

to respond to the allegations. Defendants filed a response on May 26, 2020 (Doc. 42), and

Mason filed a reply on June 25, 2020 (Doc. 46). The Court held a hearing on the motion

on August 19, 2020.

                                   BACKGROUND

      In the Complaint, motion for preliminary injunction, and several exhibits, Mason

alleges that after sending mail to IDOC Director Rob Jeffreys on July 7, 2019, notifying

him of legal mail interference at Lawrence, he has been continually subjected to

                                       Page 2 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 3 of 10 Page ID #903
harassment and retaliation by staff. (Doc. 10, pp. 18, 21). The conduct alleged includes:

          x   Continual interreference with mail and email;
          x   Confiscation of personal property—including legal documents and photos;
          x   Issuance of a false shake down slip and disciplinary report;
          x   Inference with attorney communication and meetings; and
          x   Refusal to place Mason in protective custody.

       More specifically, on August 5, 2019, Mason filed a PREA sexual harassment

grievance against Sergeant Reid for making him uncomfortable “due to [Reid] trying to

engage in homosexual activity by stating [he has] a fat ass.” (Doc. 10, p. 29; Doc. 1, p. 57).

His claim was investigated by internal affairs, and Warden Brookhart notified him that

the allegations were found to be unsubstantiated. (Doc. 10, pp. 29-30; Doc. 1, p. 59). Reid

was then intentionally assigned to the same cell house as Mason on August 18 and 29,

September 3, 14, and 19, and December 8, 2019, in order to harass and retaliate against

Mason. (Doc. 8, pp. 7, 12; Doc. 10-1, p. 11). During this time, Reid made sexual statements

and gestures to Mason. (Doc. 10-1, pp. 11, 26).

       Mason met with internal affairs staff, Mary Weaver and Adam Puckett, regarding

the ongoing retaliation and harassment on August 10, 2019. Mason told them he did not

feel safe. Puckett threatened Mason with the issuance of a false disciplinary ticket, and

Mason was taken to segregation under a false investigation. (Doc. 10-1, pp. 1). While in

segregation, after complaining about the toilet not working in his cell, he was transferred

to an extremely hot cell that had feces on the walls and floor and was infested with spiders

and bugs. (Doc. 10-1, p. 2).

       Due to a court order in another lawsuit, Mason was to watch camera recordings in

order to identify defendants. (Doc. 10-1, p. 14). To watch the camera recordings, Internal

Affairs Staff Piper placed Mason in an open area where inmates could walk pass and see


                                       Page 3 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 4 of 10 Page ID #904
Mason in the office watching the videos. As a result, inmates now believe that Mason is

snitching and giving information to Lawrence staff. (Doc. 10-1, p. 14).

       Internal Affairs Staff Joshua Young met with Mason on October 7, 2019, regarding

Mason’s protective custody request. He attempted to bribe Mason by stating that if

Mason stopped writing grievances then he would assign Mason a job, place him in school,

talk to the mailroom staff, and have Sergeant Reid leave Mason alone. (Doc. 10-1, p. 16).

Young told Mason that he would place him in segregation and take his property, unless

Mason signed a document stating that he felt safe. If Mason signed the document, then

Young would transfer him to East Moline Correctional Center and ensure that the staff

would leave him alone. Mason signed the form, but the retaliatory acts continued.

(Doc. 7, p. 3; Doc. 10-1, p. 17). Mason met again with Mary Weaver on November 9, 2019.

(Doc. 10-1, p. 21). He asked to go to protective custody due to the ongoing harassment

and retaliation by staff, and she bribed him with a job and placement in school if he

“worked with them.” (Id. at p. 21-11).

       Mason requests the Court to “order an investigation concerning ongoing issues.”

(Do. 7, p. 13). He asks for an injunction because he does not feel safe at Lawrence and

believes his life is in danger. (Id.).

       Defendants argue that the motion should be denied because Mason cannot meet

the burden necessary for obtaining preliminary injunctive relief. (Doc. 42, p. 4).

Defendants deny that mailroom or internal affairs staff have retaliated against Mason by

interfering with his mail. (Id. at p. 5). They assert that Mason’s mail was handled in

accordance with the directives outlined in the Illinois Administrative Code and

institutional directives and not with any intent to harass or retaliate against him.(Id.).


                                         Page 4 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 5 of 10 Page ID #905
Likewise, internal affairs staff has properly addressed any concerns Mason has regarding

his safety, and Mason does not have any proof beyond his own statements that he has

been subjected to harassment, retaliation, or suffered any harm. (Id. at p. 5, 6).

       Defendants further argue that the type of relief Mason is requesting by asking the

Court to conduct an investigation is not entirely clear. (Id. at p. 6). They believe he is

essentially asking for aid in discovery of this lawsuit, which is not appropriate relief to

be granted through a preliminary injunction. (Id.).

       In Mason’s response he states that the retaliation and harassment is ongoing. (Doc.

46, p. 3). Recently staff has retaliated against him by opening an envelope dated June 6,

2020, from his attorney outside his presence and confiscating documents contained in the

envelope. Mason was also refused a legal call with his attorney on June 19, 2020. (Id.).

                                         ANALYSIS

       A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A CHARLES ALAN WRIGHT, ARTHUR R MILLER, & MARY KAY

KANE, FEDERAL PRACTICE AND PROCEDURE §2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

                     x   a reasonable likelihood of success on the merits;
                     x   no adequate remedy at law; and
                     x   irreparable harm absent the injunction.

Planned Parenthood v. Comm’r of Ind. State Dep’t Health, 699 F.3d 962, 972 (7th Cir. 2012).

       As to the first hurdle, the Court must determine whether “plaintiff has any


                                       Page 5 of 10
 Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 6 of 10 Page ID #906
likelihood of success—in other words, a greater than negligible chance of winning.”

AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a

plaintiff has met his burden, the Court must weigh “the balance of harm to the parties if

the injunction is granted or denied and also evaluate the effect of an injunction on the

public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable

balancing proceeds on a sliding-scale analysis; the greater the likelihood of success of the

merits, the less heavily the balance of harms must tip in the moving party’s favor.” Korte,

735 F.3d at 665. In addition, the Prison Litigation Reform Act provides that a preliminary

injunction must be “narrowly drawn, extend no further than necessary to correct the

harm . . . ,” and “be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§ 3626(a)(2). Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary

injunction would bind only the parties, their officers or agents, or persons in active

concert with the parties or their agents.

       The Court finds that Mason has failed to demonstrate all of the factors necessary

for obtaining a preliminary injunction. First, Mason has not demonstrated “any

likelihood of success” on his First Amendment claim of retaliation against mailroom and

internal affairs staff. To prevail on a First Amendment retaliation claim, a plaintiff must

ultimately show that he: (1) engaged in activity protected by the First Amendment;

(2) suffered a deprivation that would likely deter First Amendment activity in the future;

and (3) the First Amendment activity was “at least a motivating factor” in the defendants’

decision to take the retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009)

(quoting Massey v. Johnson, 457 F.3d 711, 716 (7th Cir. 2006)). At the hearing, Mason

testified that he thought his mail was being mishandled intentionally based on his


                                       Page 6 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 7 of 10 Page ID #907
experience with correctional facilities and that staff tend to retaliate against inmates who

write grievances regarding staff conduct. To support his allegation, he submitted

affidavits from other inmates who also claim retaliatory mail interference. (See Doc. 52).

He stated he believed his legal mail was being opened outside his presence because when

he would peel back the flap it would still be sticky, indicating that heat had been applied

to reseal the envelope. At the hearing Mason pointed to a grievance response from

Defendant Cecil, the mailroom supervisor, to demonstrate Defendants are intentionally

interfering with his mail. He testified that Cecil stated mail can and will be opened

without Mason present regardless of how the mail is marked, contrary to IDOC protocols.

       Other than speculation, Mason has not presented any evidence indicating that

Defendants’ conduct was at least in part motivated because he engaged in First

Amendment protected activity. In Cecil’s grievance response that Mason submitted as an

exhibit, Cecil does not state that mail generally will be opened regardless of how it is

marked, but wrote “mail from appellate court is not legal or privileged and can/will be

opened outside your presence regardless of how it’s marked.” (Doc. 38, p. 6) (emphasis

added). This statement is in accordance with IDOC regulation which limits “legal mail”

mail to and from a registered attorney providing legal representation, State’s Attorneys,

the Illinois Attorney General, judges or magistrates, and any organization providing legal

representation. 20 ILL. ADMIN. CODE § 525.110. Also, considering the letter in question

contained an appellate court decision (see Doc. 7-1, p. 10), opening the letter outside of

Mason’s presence was also in accordance with the Constitution. See Martin v. Brewer, 830

F.2d 76, 78 (7th Cir. 1987) (correspondence from a court to a litigant is a public document).

       At the hearing, Mason presented as evidence of retaliatory mail interference a


                                       Page 7 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 8 of 10 Page ID #908
piece of mail with a “return to sender” sticker. In response to Defense Counsel’s

questions, he stated he was not aware that the sticker was placed on the envelope by the

United States Postal Service and not by the Lawrence mailroom, and so, at this point it is

not even clear that all the issues with the mail can be attributed to Lawrence mailroom

staff. Mason has also presented conflicting statements regarding which First Amendment

activity prompted the retaliation by Defendants. In the Complaint, he claims that he was

already having issues with his mail prior to sending the complaint letter to Director

Jeffreys on July 7, 2019, which prompted the retaliation. At the hearing he testified that

once he started complaining about issues at Lawrence that is when the retaliation began.

He also testified, however, that he was retaliated against prior to his transfer to Lawrence

and continued to be harassed and retaliated against once he arrived at Lawrence, and

then he began writing grievances. Because there is no indication of a “causal link between

the protected act and the alleged retaliation[,]” Mason has not demonstrated a likelihood

of success on his First Amendment Claim against mailroom and internal affairs staff.

Roger Whitmore’s Auto. Servs., Inc. v. Lake Cty., Ill., 424 F.3d 659, 669 (7th Cir. 2005).

       Mason also has not demonstrated a likelihood of success on the merits of his cruel

and unusual punishment claim against Sergeant Reid. Mason claims that Reid has

harassed him by removing the postdate sticker from his mail on July 22, 2019, writing

him a false shakedown slip and shaking down his cell, and making sexually explicit

gestures and comments towards him on six different dates in 2019. Taking Mason’s

testimony as true, the unprofessional conduct described is not sufficient to constitute

cruel and unusual punishment that rises to the level of an Eighth Amendment claim. See

Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015) (“[M]ost verbal harassment by jail or prison


                                         Page 8 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 9 of 10 Page ID #909
guards does not rise to the level of cruel and unusual punishment.”).

       Mason has demonstrated, however, a likelihood of success of succeeding on the

merits of his First Amendment retaliation against Sergeant Reid. He claims that after he

filed a grievance about Reid tearing the postdate sticker from his mail, Reid shook down

his cell, wrote him a false disciplinary ticket, and continued to make sexual statements to

him. There appears to be a factual dispute regarding whether his cell was shaken down

pursuant to a routine 30 day shakedown policy or in retaliation for Mason filing the

grievance, and there is nothing in the record refuting his claim that Reid has been making

derogatory comments to him. Mason has therefore shown a “better than negligible”

chance of succeeding on the merits of his retaliation claim against Reid. Valencia v. City of

Springfield, Ill., 883 F.3d 959, 966 (7th Cir. 2018) (citations omitted).

       Although Mason has demonstrated a likelihood of success of on the merits of his

First Amendment claim against Sergeant Reid, that is not the end of the analysis. The

Court finds that Mason’s traditional legal remedies are adequate, and he has not

demonstrated that he will suffer irreparable harm without a preliminary injunction. Girl

Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of American, Inc., 549 F.3d 1079, 1095

(7th Cir. 2008). Although it does appear that Mason is repeatedly having problems with

his mail, he is still sending and receiving mail and able to file documents in his pending

litigations. Additionally, he testified that he was not sure if Sergeant Reid was still

assigned to his cell house and that his last verbal interaction with Sergeant Reid was in

December 2019. Mason also stated that other than the inappropriate sexual comments,

Sergeant Reid has not made any threats of physical injury toward him or physically

assaulted him. He testified that he has asked for protective custody because he is


                                         Page 9 of 10
Case 3:19-cv-01375-NJR Document 55 Filed 08/24/20 Page 10 of 10 Page ID #910
threatened by staff. But again, this threat is speculative and based on being placed in

investigative segregation for five days over a year ago in August 2019. His testimony does

not suggest that he will suffer irreparable harm without interim relief, and a final

determination on the merits thus provides an adequate remedy at law. See Whitaker By

Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1045 (7th Cir. 2017)

(“harm is considered irreparable if it cannot be prevented or fully rectified by the final

judgment after trial.”) (internal citations omitted). Accordingly, Mason has not met his

burden and made the clear showing necessary to warrant this drastic remedy, and the

motion is denied.

       IT IS SO ORDERED.

       DATED: August 24, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                       Page 10 of 10
